DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 07/08/2020. Claims 1-5, 8-10, 13-15 are pending. Claims 1, 10, 14-15 have been amended and Claims 6-7, 11-12, 16 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 and 09/29/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities:
“          A universal external vacuum source …”, improper indent space is used for para. [0002]. 
“external evacuation port 13 serves as a structure for emptying the from the fluid and tissue collection chamber” (para. [0007], lines 8-9), the highlighted term “the” should be eliminated. 
“a generic connection or interface port 41” ([0010], lines 10-11) and “element 41 may be thought of as a universal interface block… Universal interface block 41” ([0011], lines 8-
“specimen collection chamber 41” ([0011], line 10) should apparently be --specimen collection chamber 40-- (see [0011], line 5). 
“device 10’s inner wall 21.,” ([0012], line 5), the comma behind the period should be eliminated.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both interface port in Fig. 5 and universal interface block in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 14 are objected to because of the following informalities:
In claim 10, “a vacuum pump compartment bounded by an extent of” (line 10), it is not clear what limitation is following the term “of”, or it should be eliminated.
In claim 10, the limitation “the fluid and collection chamber” (lines 9-10) should apparently read --the fluid and tissue collection chamber--.
In claim 14, the limitation “the fluid and collection chamber” (line 13) should apparently read --the fluid and tissue collection chamber--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, limitation “a source at least one of fluid and tissue comprising a syringe that defines a specimen collection chamber” (lines 5-6) render claim indefinite because it is not clear whether or not the syringe is part of the portable self-contained vacuum fluid and tissue collection device. For purpose of examination, the examiner interprets the claim limitation as intended use. 
Claim limitation “a self-contained vacuum pump and power source that is…and that is configured to” (lines 13-14) renders claim indefinite because it is not clear whether the limitation refers to two elements by using connection phrase “and”, but follows by a third person singular form “that is”. For purpose of examination, the examiner interprets the limitation “a self-contained vacuum pump and power source” as two elements, and suggested the Applicant to amend the claim language to -- a self-contained vacuum pump and a power source that are…. and the vacuum pump is configured to--. 
The limitation “through the rear plate” (line 15) renders claim indefinite, it is not clear how the source of at least one of fluid and tissue is drawn through the rear plate and into the fluid and tissue collection chamber. The word “through”, in plain meaning refers to move from one side to the other side of an object. In light of specification, the source of at least one of fluid and tissue is drawn from a specimen collection chamber into a fluid and tissue collection chamber through a vacuum channel port 17 (see para. [0006] and Fig. 3) when two half of vacuum channel port are mated. For purpose of examination, the examiner interprets the claim limitation as --toward the rear plate-- or --through a vacuum channel port--. 
The limitation “the cytology fluid and tissue collection chamber” (line 16) lacks sufficient antecedent basis because there is not prior recitation, so it is not clear whether or not the Applicant refers it to “a fluid and tissue collection chamber” (lines 11-12).  For purpose of examination, the examiner interprets the claim limitation as --the fluid and tissue collection chamber--.
Claims 2-5, 8-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 3, “a self-contained vacuum pump and power source comprises” (line 2) renders claim indefinite because it is not clear whether the limitation refer to two elements by using connection phrase “and”, but follows by a third person singular form “comprises”. The Office interprets the claim limitation as two elements and suggests the Applicant to amend the claim language as --the self-contained vacuum pump comprises a direct current motor (see para [0019]) and the power source comprises one or more batteries (see para [0013] and Fig. 7)--.
Regarding claim 4, “an interface port configured to mate with the front plate” render a claim indefinite because it is not clear how the interface port can mate with the front plate. In light of the specification and Fig. 6, “a universal interface block” is configured to mate with the front plate. Apparently, the interface port is a component of the universal interface block or a generic connector. For purpose of examination, the examiner interprets the claim limitation as --an interface block configured to mate with the front plate--.
Regarding claim 5, “the interface port” (line 3) lacks of antecedent basis because there is not prior recitation of “the interface port” since claim 5 is depend on claim 1. However, “an interface port” is recited in claim 4 (line 2).
Regarding claim 10, “the tubular element” (line 3) lacks of antecedent basis because there is no such prior recitation. It is not clear whether or not the tubular element is “a tubular main body element” (line 2). Limitation “an inner tubular element configured to receive a specimen collection chamber of a syringe of a biopsy device” (lines 3-5) render claim indefinite because it is not clear whether or not the specimen collection chamber of the syringe of the biopsy device is part of the device. For purpose of examination, the examiner interprets the claim limitation as intended use. 
Claim 13 is rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding claim 14, “to receive a specimen collection chamber of a syringe defining a specimen collection chamber” render claim indefinite. First, it is not clear that a syringe defining a specimen collection chamber since the specimen collection chamber is a component of the syringe. Furthermore, it is not clear whether the syringe is part of the collection device. For purpose of examination, the examiner interprets the claim limitation as intended used.
Claim 15 is rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 15, “the source of at least one of fluid and tissue” (lines 1-2) lacks of antecedent basis because there is no such prior recitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 13-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by  Warrington et al. (IDS: US 20150290411 A1, hereinafter Warrington).

Regarding Claim 1, Warrington discloses a portable, self-contained vacuum fluid and tissue collection device (portable suction device 10, Fig. 1), comprising: 
a tubular main body element (body 12);
a front plate (see modified Fig. 1) sealed to a first end of the tubular main body element 12 and comprising an aperture (suction inlet 32) configured to receive a source of at least one of fluid and tissue comprising a syringe that defines a specimen collection chamber (the aperture 32 is enlarged to receive a syringe); 
a rear plate (see modified Fig. 1) sealed to a second end of the tubular main body element 12;

    PNG
    media_image1.png
    606
    524
    media_image1.png
    Greyscale

an inner tubular element (collection Canister 14) co-axially disposed within the tubular main body element 12 and configured to receive the specimen collection chamber of the syringe, an outer surface of the inner tubular element 14 forming an inner wall that is co-axially disposed within and spaced apart from the tubular main body element 12 and between the front and rear plate to define a fluid and tissue collection chamber (space between the collection canister 14 and the body 12); 	
and a self-contained vacuum pump (pump 16) and power source (12) that is coupled to the tubular main body element 12 and disposed between the front and rear plates and that is configured to draw at least one of fluid and tissue from the source of at least one of fluid and tissue through the rear plate and into the cytology fluid and tissue collection chamber (the source enters tube 28 and can be drawn to the fluid and tissue collection chamber by vacuum 16). 
	Regarding claim 2, Warrington further discloses the portable, self-contained vacuum fluid and tissue collection device 10 of claim 1, wherein the fluid and tissue collection chamber is at least partially toroidal in shape ([0015], device (body) is in circular shape; in Fig. 1, the collection canister is apparently in circular shape, thus the space between the surface of the collection canister and the body should be in toroidal in shape). 
	
Regarding claim 10, Warrington discloses that a device (portable suction device 10, Fig 1), comprising: 
a tubular main body element (body 12); 
an inner tubular element (collection Canister 14) co-axially disposed within the tubular element 12 and spaced away (collection canister 14 is away from the body 12, see Fig. 1) therefrom and configured to receive a specimen collection chamber of a syringe of a biopsy device (the collection canister 14 is capable to receive a specimen collection chamber when the specimen collection chamber is connected to tube 28 at suction inlet 32); 
a fluid and tissue collection chamber (space between the collection canister 14 and the body 12) defined by a space extending at least partially between an inner wall of the tubular main body element 12 and an outer wall of the inner tubular element 14; 
a vacuum pump (vacuum 16) and power source (battery 20) attached to the tubular main body element 12 and configured to draw at least one of fluid and tissue from an external source (from suction catheter 42) thereof into the fluid and collection chamber, and 
a vacuum pump compartment (base 22) bounded by an extent and attached to the tubular main body element 12, the vacuum pump compartment 22 being configured to house the vacuum pump 16 and the power source 20 (vacuum 16 can be relocated into base 22 without changing its function).
Regarding claim 13, the rejection of claim 10 is incorporated that discloses a device 10 of claim 10. Warrington further discloses wherein the power source 20 comprising at least one direct current rechargeable battery (“a rechargeable battery pack for power may be located in the base of the unit”, see at least Abstract).

Regarding claim 14, Warrington disclose a method, comprising: 
providing a collection device (portable suction device 10) comprising a tubular main body element (body 12), an inner tubular element (collection canister 14) co-axially disposed within the tubular element 12 and spaced away (collection canister 14 is spaced away body 12, Fig. 1) therefrom, a fluid and tissue collection chamber (see modified Fig. 1) defined by a space extending at least partially between an inner wall of the tubular main body element 12 and an outer wall of the inner tubular element 14 and a vacuum pump (vacuum 16) and power source (battery 20) attached to the tubular main body element 12, the inner tubular element 14 being configured to receive a specimen collection chamber of a syringe defining a specimen collection chamber (the specimen collection chamber of the syringe can be connected with connecting tube 28); 
coupling the collection device 10 to the specimen collection chamber of the syringe; and turning the vacuum pump on and drawing at least one of fluid and tissue from the specimen collection chamber of the syringe into the fluid and collection chamber of the collection device (the source enters tube 28 and can be drawn to the fluid and tissue collection chamber by vacuum 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (IDS: US 20150290411 A1, hereinafter Warrington) as applied to claims 1 and 14 above, in view of Pesce et al. (US 20080234715 A1, hereinafter Pesce).

Regarding claim 3, the rejection of claim 1 is incorporated that disclose a device comprising a vacuum pump and power source that comprises one or more batteries. However, Warrington fails to teach that the device comprises a direct current motor. 
Pesce is an analogous prior art that discloses a tissue collection device comprising a vacuum pump and power source, wherein the vacuum pump comprises a direct current motor (“the drive mechanism 112 includes an electric motor 114 which can be virtually any AC or DC, synchronous or asynchronous, or other type of electric motor”, [0094], lines 4-6).   
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Warrington, by including a vacuum pump comprises a direct current motor as taught by Pesce, since it would provide utilizing a choice of vacuum pump to provide negative pressure to the device, and draw a source from an external site into a desired container.
Regarding claim 9, the rejection of claim 1 is incorporated that disclose a device comprising a rear plate to a second end of the tubular main body element that fails to teach the rear plate comprises an external evacuation port. 
However, Pesce discloses the portable, self-contained vacuum fluid and tissue collection device (a tissue collection device 128, Fig. 23A), wherein the rear plate (outlet fitting 134) comprises an external evacuation port (first portion 1606). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Warrington, by including a rear plate comprises an external evacuation port as taught by Pesce, since it would provide an external port at the rear end of the device, so that a passage can be create to flow the excised tissue and/or flow, further to allow access to the component within the fluid and tissue collection chamber (see [0099] of Pesce).
Regarding claim 15, the rejection of claim 14 is incorporated that discloses a method of providing a collection device to draw a source of at least one of fluid and tissue into the fluid and tissue collection chamber. Warrington suggests but does not explicitly teach that the source of at least one of fluid and tissue is a biopsy device and wherein coupling comprises coupling the collection device to the biopsy device. Warrington suggests that the portable suction device is coupling to a suction catheter to provide fluid communication from a patient (Fig. 2).
However, Pesce further discloses wherein the source of at least one of fluid and tissue is a biopsy device (tissue extraction and collection device 90, Fig. 9A) and wherein coupling comprises coupling the collection device to the biopsy device (the tissue collection device 128 is connected to tissue extraction and collection device 90 by a transfer tube 124, Fig. 9A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the method of Warrington that a collection device, by including the source of at least one of fluid and tissue is a biopsy device and wherein coupling comprises coupling the collection device to the biopsy device as taught by Pesce, since it would provide a simple substitution of the source of at least one of fluid and tissue by using a biopsy device, so the collection device is coupled to the new source for drawing the fluid into desired chamber
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        


/RENE T TOWA/Primary Examiner, Art Unit 3791